Citation Nr: 0416704	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a neck disorder.

Entitlement to service connection for a headache disorder.

Entitlement to service connection for a heart disorder, to 
include a chest disorder.

Entitlement to service connection for hemorrhoids.

Entitlement to service connection for a bilateral knee 
condition.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral 
shoulder disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral pes 
planus.

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hallux 
valgus.


Entitlement to an increased rating for scoliosis of the 
dorsal spine with lumbosacral strain, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  That decision denied service 
connection for a neck disorder, a head disorder, a heart 
disorder, hemorrhoids and a bilateral knee disorder.  In 
addition, the August 1997 rating decision found that new and 
material evidence had not been presented reopen claims for 
service connection for a bilateral shoulder disorder, 
bilateral pes planus, and bilateral hallux valgus.  Finally, 
the August 1997 decision increased the veteran's rating for 
his low back disorder from 10 to 20 percent.  The veteran 
perfected an appeal with regard to all his claims.  In a 
March 2004 rating decision, the RO increased the veteran's 
disability rating for his low back disorder to 40 percent.  
As this is not the full benefit sought on appeal, the issue 
remains before the Board.

The Board notes that the veteran reported he was no longer 
able to work as a result of his back disability to the May 
2003 VA examiner.  Such a statement is construed as a claim 
for entitlement to total disability based on individual 
unemployability.  Accordingly, this claim is referred to the 
RO for appropriate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that a neck 
disorder had its origins in service.

3.  The evidence of record does not reflect a current 
diagnosis related to a headache disorder that may be related 
to service.

4.  The evidence does not reasonably show a currently 
diagnosed heart disorder, or chest disorder, had its origins 
in service.

5.  The evidence does not reflect a current diagnosis of 
hemorrhoids.

6.  The evidence of record does not reasonably show that a 
bilateral knee disorder had its origins in service or 
resulted from, or is etiologically related to, the veteran's 
service-connected low back disorder.

7.  The RO's January 1975 rating decision, which denied 
service connection for a bilateral shoulder disorder, was not 
timely appealed following the RO's notice of denial to the 
veteran.

8.  The evidence submitted since the RO's January 1975 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a bilateral shoulder disorder.

9.  The RO's January 1975 rating decision, which denied 
service connection for bilateral pes planus, was not timely 
appealed following the RO's notice of denial to the veteran.

10.  The evidence submitted since the RO's January 1975 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for bilateral pes planus.

11.  The evidence reasonably shows that bilateral pes planus 
had origins in service.

12.  The RO's January 1975 rating decision, which denied 
service connection for bilateral hallux valgus, was not 
timely appealed following the RO's notice of denial to the 
veteran.

13.  The evidence submitted since the RO's January 1975 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for bilateral hallux valgus.

14.  The evidence reasonably shows that bilateral hallux 
valgus had origins in service.

15.  Scoliosis of the dorsal spine with lumbosacral sprain is 
not productive of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
service, nor may degenerative joint disease of the cervical 
spine be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  A heart disorder, to include a chest disorder, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

5.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor was it incurred secondary to a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).

6.  The RO decision of January 1975, which denied service 
connection for a bilateral shoulder disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).

7.  Evidence received since the January 1975 decision is not 
new and material, and the claim for entitlement to service 
connection for a bilateral shoulder disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

8.  The RO decision of January 1975, which denied service 
connection for bilateral pes planus, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

9.  Evidence received since the January 1975 decision is new 
and material, and the claim for entitlement to service 
connection for bilateral pes planus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

10.  Bilateral pes planus was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

11.  The RO decision of January 1975, which denied service 
connection for bilateral hallux valgus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).

12.  Evidence received since the January 1975 decision is new 
and material, and the claim for entitlement to service 
connection for bilateral hallux valgus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

13.  Bilateral hallux valgus was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

14.  Scoliosis of the dorsal spine with lumbosacral sprain is 
not more than 40 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (effective 
prior to September 23, 2003) and Diagnostic Code 5237; 68 
Fed. Reg. 51454- 51458 (August 27, 2003) (effective September 
23, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The Board notes 
that the veteran's claims relating to whether new and 
material evidence had been presented to reopen claims for 
service connection for a bilateral shoulder disorder, 
bilateral pes planus, and bilateral halux valgus were filed 
prior to August 29, 2001, thus the previous regulations 
apply.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examination 
to assess the etiology and severity of various claimed 
disorders.  The Board notes that, with regard to the 
veteran's claims for service connection for a headache and 
heart disorder, the veteran has not been afforded a VA 
examination.  However, in this instance, the Board finds 
that, for the reasons set forth below, such examinations are 
not warranted at this time.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an August 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in May 1997.  Thereafter, in a rating decision dated in 
August 1997 those issues were denied.  Only after the rating 
action was promulgated did the AOJ, in August 2002, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  The veteran was 
also issued a supplemental statement of the case (SSOC) in 
January 2004.  This SSOC documented the evidence used to 
evaluate the veteran's claims and supplied the veteran with 
the appropriate regulations regarding VA's duty to assist the 
veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in January 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.

II.  Claims for Service Connection

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to neck, head, heart, chest or 
knee disorders.  A January 1974 service medical record 
indicates that the veteran reported with complaints of rectal 
bleeding.  No external hemorrhoids were noted.  A 
sigmoidoscopy, performed later in January 1974, indicated it 
was an essentially normal examination.  No hemorrhoids were 
noted.

A November 1974 VA examination report, conducted with regard 
to other claims noted that the cervical spine was 
unremarkable.  Examination of the head was normal.  
Cardiovascular examination revealed no cardiomegaly, normal 
sinus rhythm, no murmurs, and no friction rub.  Peripheral 
vessels were normal.  Pedal pulses were present and of good 
quality.  A chest x-ray was interpreted as showing the heart 
was normal in size and shape.  Digestive examination revealed 
no perianal excoriation, no external hemorrhoids, fissures or 
fistulae.

In an undated statement, the veteran reported that this neck 
was stiff all the time, with a major loss of movement.  He 
reported spasms in his neck, constant pain in the joint and 
numbness down his arms.  He stated that he had lost motion in 
his knee joints.  He indicated that his knees would swell up 
and become inflamed and occasionally buckle.  He complained 
of a heart murmur, sharp pains in his chest, and shortness of 
breath.  He also reported constant headaches.  Finally, the 
veteran stated that he had hemorrhoids that flared up a lot.

An April 1996 private echocardiogram report noted that the 
report was obtained to evaluate dyspnea of possible cardiac 
origin.  The overall impression was that left ventricular 
systolic function was normal.  Trace mitral and tricuspid 
regurgitation were noted.

A June 1996 prescription, from a private colon and rectal 
surgery practice, indicated that the veteran was prescribed 
topicort cream and xylocaine ointment.  No diagnosis was 
noted in this record.

A March 1997 private cervical spine MRI report noted that the 
veteran complained of neck pain with radiation of symptoms in 
the upper extremities.  The impressions were small right 
paracentral disc herniation C5-6 in combination with a small 
diffuse annular bulge, possibly compromising the right 
ventral nerve root, minimal spondylosis producing borderline 
central canal stenosis mainly at C3-4 and C4-5 with neural 
canal stenosis bilaterally to some degree at C4-5 and C5-6.  
No cord compression was noted, and bone signals indicated 
normal marrow throughout.  The report did not contain any 
comments regarding the origins of the veteran's neck 
disorder.

An October 1997 private treatment noted stated that the 
veteran served in the military and was given a medical 
discharge.  The physician reported that the veteran's 
complaints stemmed from his days in the military.  He was 
diagnosed with cervical spondylosis, herniated cervical disc, 
and internal derangement of the right and left knee.

An April 1998 private treatment note indicated that the 
veteran as being treated for complaints related to his neck 
and knees.  The diagnoses were cervical spondylosis, internal 
cervical disc disruption, and internal derangement of the 
right and left knees.  No comments were made regarding the 
origins of these disorders.

An August 1998 private chiropractic treatment note reflected 
that the veteran was being treated for spinal problems.  He 
stated that the veteran related his chronic pain to his 
military service.  The chiropractor noted that the diagnostic 
impressions included chronic cervical pain with a C5-6 
herniation, spondylosis and neural canal stenosis.

An October 1998 VA examination report noted that the 
veteran's claims folder and medical records were reviewed 
prior to the examination.  The diagnoses were chronic 
cervical strain and bilateral knee strain.  October 1998 VA 
x-rays of the knees and cervical spine, taken in conjunction 
with the VA examination, noted normal right and left knees 
and minimal degenerative joint disease of the cervical spine, 
characterized by spurring.  The examiner stated that it was 
"certainly as likely as not that the lumbar spine would 
aggravate his knees, but there is no indication of any 
degenerative joint disease."

A January 1999 letter from a physician's assistant who worked 
for the veteran's private physician stated that the veteran 
was being treated for cervical pain.  He also noted that the 
veteran was being treated for hemorrhoids and knee problems.  
The physician's assistant did not comment as to the etiology 
of any of the disorders for which the veteran was being 
treated.

A February 2004 VA examiner was asked to opine as to whether 
the veteran's service-connected low back disorder either 
caused or aggravated any of his non-service connected 
disabilities.  The examiner reviewed the veteran's claims 
folder and a copy of the July 1998 Board remand.  He stated 
that, with regard to the questions in the remand, "the 
answer to these are (sic) no, [he could not] relate any of 
these other conditions to the lumbar spine without the resort 
to speculation."

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
arthritis, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Neck Disorder

The Board notes that clinical evidence of record suggests 
that the veteran has a currently diagnosed cervical spine 
disorder, which has alternately been diagnosed as cervical 
strain and cervical spondylosis.  However, there is no 
evidence of record relating such diagnosis to the veteran's 
period of active service.  Service medical records are silent 
with regard to complaints, treatment or findings related to a 
neck disorder.  A November 1974 VA examination report 
indicated that the veteran's cervical spine was normal.  
Indeed, the first clinical evidence documenting a cervical 
spine disorder is the May 1997 private MRI report, many years 
after service.  Accordingly, in the absence of any probative 
evidence linking the veteran's currently diagnosed cervical 
spine disorder to his period of active duty, service 
connection for a cervical spine disorder is denied.

Headache Disorder

Of record are the veteran's complaints of constant headaches 
that originated in service.  No complaints, findings or 
treatment related to headaches are noted in the service 
medical records.  Furthermore, the November 1974 VA 
examination report noted that the examination of the 
veteran's head was normal.  Beyond the veteran's own 
contentions, there is no evidence of record documenting a 
headache disorder.  The Board is aware that the veteran has 
not been afforded a VA examination to specifically address 
the claimed disorder.  However, such an examination would 
only service to confirm a current diagnosis.  Such diagnosis, 
having been made so many years after the veteran's period of 
active service, would not assist the veteran with his current 
claim.  Indeed, in the absence of any documentation regarding 
complaints of headaches during service, any current diagnosis 
could not, of itself, be dispositive of this matter.  
Accordingly, service connection for a headache disorder is 
denied.

Heart Disorder

The Board notes that the veteran's statements contain 
multiple complaints with regard to his chest and heart.  
Though private treatment records, from April 1996, indicate 
that the veteran was evaluated for complaints associated with 
his heart and chest, no clear diagnosis related to such is of 
record.  However, as noted above, service medical records are 
silent with regard to complaints, findings or treatments 
related to the heart or chest.  The veteran's cardiac 
examination at the November 1974 VA examination report was 
within normal limits.  The first clinical documentation of 
complaints associated with the veteran's chest and heart is 
April 1996, many years after service.  Accordingly, a VA 
examination is not necessary to clarify any current diagnosis 
as such could not, based on the evidence currently of record, 
be related to service.  Accordingly, service connection for a 
heart disorder, to include a chest disorder, is denied.

Hemorrhoids

Service medical records indicate that the veteran had 
complaints of blood in his stool.  A January 1974 
sigmoidoscopy was essentially within normal limits and no 
external hemorrhoids were noted.  Likewise, no evidence of 
hemorrhoids was noted on the November 1974 VA examination 
report.  Clinical notes of record indicate that a physician, 
specializing in colon and rectal surgery, prescribed the 
veteran medications.  However, these records do not indicate 
that the veteran was specifically treated for hemorrhoids.  
Regardless, such records are evidence of current treatment in 
1996, many years after service.  The veteran was specifically 
examined for hemorrhoids during service, none were noted in 
January 1972 and none were noted immediately after service in 
November 1974.  Accordingly, any current complaints are too 
remote from service to be considered to have had any 
association with a condition having origins therein.  Service 
connection for hemorrhoids is denied.

Bilateral Knee Disorder

The Board notes that the veteran's service medical records 
are silent with regard to complaints, findings or treatment 
related to his knees.  The earliest clinical documentation of 
a disorder associated with the knees is the October 1997 
private treatment note reflecting a diagnosis of internal 
derangement of the knees.  However, there is no probative 
evidence of record associating such diagnosis, made many 
years after service, with service.  Accordingly, the Board 
finds that service connection on a direct basis is not 
warranted in this instance.  The Board notes that the October 
1998 VA examiner stated that it was "certainly as likely as 
not that the lumbar spine would aggravate his knees, but 
there is no indication of any degenerative joint disease."  
However, the February 2004 VA examiner, after reviewing the 
claims folder and the Board remand stated he could not 
"relate any of these other conditions to the lumbar spine 
without the resort to speculation."  The latter opinion is 
found to be of greater probative value due to the lack of any 
reasoning accompanying the 1998 opinion, which does not 
identify any element of disability or explain the basis of 
any aggravating process involving the knees.  The latter 
opinion also benefited from review of a more complete and 
fully developed record.  Accordingly, service connection for 
a bilateral knee disorder is denied.


III.  Whether New and Material Evidence Has Been Presented
To Reopen Claims for Connection for a Bilateral Shoulder 
Disorder,
Bilateral Pes Planus and Bilateral Halux Valgus

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to a bilateral shoulder 
disorder, bilateral pes planus, or bilateral halux valgus.

The veteran filed a claim for service connection for back and 
shoulder disorders in August 1974.

A November 1974 VA examination report noted complaints of 
pain associated with the shoulders and the feet.  On 
examination, no deformity of either shoulder was noted.  X-
rays of both shoulders showed essentially normal right and 
left shoulder joints.  The diagnoses were bilateral pes 
planus and bilateral hallux valgus.

A January 1975 rating decision denied service connection for 
a bilateral shoulder disorder, bilateral pes planus and 
bilateral hallux valgus.  The claim for bilateral shoulder 
disorder was denied on the basis that no current disorder was 
found on the November 1974 examination.  The claims for 
service connection for bilateral pes planus and hallux valgus 
were denied on the basis that no complaints were shown in 
service and the veteran did not mention these disorders on 
his original claim.

In an undated statement, the veteran complained of non-stop 
bilateral shoulder pain.  He reported difficulty with 
shoulder movement.  He also complained of numbness in the 
shoulders.  He stated that the bottoms of his feet hurt.  He 
reported bunions in both feet and athletic foot problems.

An October 1997 private treatment note stated that the 
veteran served in the military and was given a medical 
discharge.  The physician reported that the veteran's 
complaints stemmed from his days in the military.  He was 
diagnosed with pes planus of the right and left foot and 
hallux valgus of the right and left foot.  There are no 
indications that the claims file was reviewed by the 
physician.

An April 1998 private treatment note indicated that the 
veteran was being treated for bilateral shoulder pain.  The 
diagnosis was impingement syndrome of the right and left 
shoulder.  In addition, the private physician noted a 
diagnosis of pes planus and noted severe hallux valgus in the 
right foot with valgus of the heel in the left foot.

A May 1998 private treatment note stated that the veteran was 
seen complaining of bilateral foot pain.  He reported that 
his problems began during military service.  He indicated 
that he entered the service without foot problems.  The 
diagnoses were halux valgus bilateral and acquired bilateral 
pes planus.  No opinions were offered with regard to the 
origins of these diagnoses.

Private treatment notes dated from May to August 1998 
reported that the veteran was being fitted for orthotics.

An October 1998 VA examination report noted a diagnosis of 
bilateral shoulder strain.  An October 1998 VA shoulder x-
ray, taken in conjunction with the VA examination, noted 
normal left and right shoulders.

A January 1999 letter from a physician's assistant who worked 
for the veteran's private physician stated that the veteran 
was being treated for bilateral shoulder pain and feet 
problems.  The physician's assistant did not offer any 
comments regarding the origins of the disorders for which the 
veteran was being treated.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1975.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

New and Material Evidence Shoulders

Because the RO previously denied the veteran's claim of 
service connection for a bilateral shoulder disorder in 
January 1975, and because the veteran did not file a timely 
appeal, see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 
20.302 (2003), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's January 1975 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and a November 1974 VA 
examination report.  The January 1975 rating decision denied 
service connection for a bilateral shoulder disorder on the 
basis that no disability was shown on examination.  Records 
submitted with the current claim include the veteran's 
statements and private treatment notes from 1997 through 
1999, and an October 1998 VA examination report.

Evidence now of record reflects that the veteran has a 
current diagnosis alternately characterized as bilateral 
shoulder strain and bilateral shoulder impingement syndrome.  
However, the Board notes that while the evidence indicates 
the presence of a current disability, what was also lacking 
at the time of the previous decision, and is still lacking 
now, is evidence of a nexus between a current disability and 
service.  Treatment records reflecting shoulder complaints 
initially documented many years after service do not further 
the veteran's current claim, nor enhance his chances of 
establishing a claim based on all the evidence of record.  
Accordingly, the Board finds that new and material evidence 
has not been submitted and the veteran's claim for service 
connection for a bilateral shoulder disorder remains closed.

New and Material Evidence Bilateral Pes Planus and Hallux 
Valgus

Evidence submitted with the veteran's previous claim, which 
was denied in January 1975, included the veteran's service 
medical records and a November 1974 VA examination report.  
At that time, service connection for both disorders was 
denied on the basis that they were not noted in service.  
Evidence submitted with the current claim includes private 
treatment notes from 1997 and 1998.

The Board notes that the evidence that was lacking at the 
time of the previous decision was evidence that related the 
veteran's current diagnoses to his period of service.  In 
this regard, the October 1997 private treatment note offered 
comment by the physician that the veteran's diagnoses stemmed 
from his days in the military.  Accordingly, as such evidence 
enhances the veteran's prospects of establishing in service 
origins for the conditions at issue, claims for entitlement 
to service connection for bilateral pes planus and bilateral 
hallux valgus are reopened.

Service Connection Bilateral Pes Planus and Hallux Valgus

The Board notes that there were no complaints, findings or 
treatment related to the veteran's feet noted in service.  
The November 1974 VA examination report, conducted just a few 
months after separation from service, diagnosed bilateral pes 
planus and bilateral hallux valgus.  An October 1997 private 
treatment note indicated that the veteran's complaints 
stemmed from service.  The Board acknowledges that this 
medical opinion is based to some extent on the veteran's 
reported history.  However, in this instance a review of the 
record indicates that the veteran's problems with his feet 
are documented within a few months of separation from 
service.  This circumstance, in conjunction with the 
subsequently presented nexus opinion, presents at least a 
reasonable doubt that warrants a grant of the requested 
benefits.

IV.  Increased Rating for Scoliosis of the Dorsal Spine with
Lumbosacral Strain

Factual Background

Service medical records reflect that the veteran sought 
treatment on multiple occasions for complaints related to low 
back pain.  A May 1974 medical board report reflected a 
diagnosis of lumbosacral sprain and noted that the veteran 
was unfit for duty as a result of his disorder.  He was given 
a medical discharge.

A January 1975 rating decision granted service connection for 
scoliosis of the dorsal spine with lumbosacral sprain and 
assigned an initial noncompensable rating.  An August 1977 
rating decision increased the veteran's disability rating to 
10 percent.

In an undated statement the veteran complained of pain and 
stiffness in his back.  He reported decreased mobility.  He 
said the pain radiated down his back, into his buttocks, down 
the back of his legs and into his feet and ankles.  He 
reported that his legs become weak and occasionally fail.

An October 1997 private treatment note reflected that the 
veteran complained of constant back pain.  On examination, 
there was listing of the lumbosacral spine to the right.  
Goldthwaite was positive.  There was marked limitation of 
forward bending from a standing position.  Lumbar flexion was 
40 degrees.  There was a loss of right and left lateral 
motion.  Right lateral bending was 10 degrees.  Left lateral 
bending was 5 degrees.  There was decreased mobility on 
forced motion.  Tenderness and spasm in the lumbar spine were 
noted.

An April 1998 private treatment note indicated there was 
tenderness and spasm in the lumbar spine.  There was a list 
of the lumbar spine to the right, Goldthwaite was positive.  
Flexion was noted to be 0 to 25 degrees.  Extension was 0 to 
10 degrees.  Rotation was 0 to 10 degrees, bilaterally.  In 
addition, lateral bending was 0 to 5 degrees, bilaterally.  
There was listing of the whole spine with scoliosis.  There 
was decreased mobility on forced motion with tenderness and 
spasm.

An August 1998 private chiropractic treatment note indicated 
that the veteran was being treated for chronic unresolved 
lumbar pain with lumbar disc syndrome.  He stated that the 
veteran's ongoing pain limited his motion, which was 
particularly noted in the lumbar spine with forward flexion.

An October 1998 VA lumbar spine x-ray, taken in conjunction 
with the VA examination, noted a normal lumbosacral spine.  
An October 1998 VA thoracic (dorsal) spine x-ray, taken in 
conjunction with the VA examination, noted a normal thoracic 
spine.

A January 1999 letter from a physician's assistant who worked 
for the veteran's private physician stated that the veteran 
was being treated for lumbosacral pain with radiculopathy.  
Lumbar range of motion was noted to be 0 to 23 degrees of 
flexion.  Right rotation was 0 to 10 degrees.  Left rotation 
was 0 to 11 degrees.  Lateral bending was 0 to 5 degrees 
bilaterally.  The physician's assistant noted that the 
veteran needed a cane to ambulate.

A February 2004 VA examination report noted that the claims 
folder and Board remand instructions were available.  The 
veteran complained of constant, severe low back pain.  The 
veteran stated that he had been using a cane since 1996, and 
used a wheelchair for when he went a long distance.  The 
veteran complained of discomfort from the beginning to the 
end of the examination.  On examination, the thoracic and 
lumbar spines did not show deformity or tenderness.  Range of 
motion of the lumbar spine was done with attention to pain, 
fatigue, weakness, incoordination and repetitive movement.  
Forward flexion was to 40 degrees with complaints of pain.  
The veteran stated he could not do backward extension because 
it was uncomfortable.  Lateral flexion was to 20 degrees 
bilaterally, with complaints of pain.  Rotation of the lumbar 
spine was to 15 degrees bilaterally, with complaints of pain.    
The repetitive movement did not alter the range of motion.  
Muscle tone and power in the lower extremities was 
unremarkable.  Deep tendon reflexes were 1+ and equal 
bilaterally.  There were no focal signs.  The veteran walked 
slowly with a cane and with his upper back bent over. A 
February 2004 VA x-ray, taken of the thoracic (dorsal) spine 
in conjunction with the VA examination noted minimal 
hypertrophic chances of the endplates of the thoracic 
vertebrae.  The vertebral bodies, pedicles and interspaces 
were otherwise normal.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Previously, the veteran's low back disability was rated under 
Diagnostic Code 5295.  Under this diagnostic code, a 40 
percent rating assigned for a severe lumbosacral strain where 
there is listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5295 (2001).  
40 percent is the maximum disability evaluation that was 
available under this diagnostic code.

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service- 
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  Inasmuch as the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 (April 
10, 2000).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).  
The applicable Diagnostic Code under these criteria 
Diagnostic Code 5237, lumbosacral or cervical strain.

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5). 
Disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

Initially, the Board notes that the veteran is in receipt of 
the maximum rating available under the previous applicable 
rating criteria.  Accordingly, the Board must determine 
whether a higher rating is warranted under the revised 
criteria.  In this instance, the Board finds that a higher 
rating is not warranted at this time.  The evidence of record 
does not suggest that the veteran currently has ankylosis of 
the thoracolumbar spine.  The veteran's range of motion has 
been noted to be limited throughout the appeals period.  
However, the Board finds that such limitation of motion is 
contemplated in the currently assigned rating of 40 percent. 

The Board ordinarily must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca, 8 Vet. App. at 
202.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is being 
granted a 40 percent evaluation for a lumbar spine disability 
under Diagnostic Code 5295.  This disability evaluation is 
the maximum rating allowable under the former schedular 
criteria.  Under the current schedular criteria, higher 
ratings are available only if ankylosis of the spine is 
present, which is clearly not the case here. Accordingly, 
DeLuca considerations are not for application.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
currently no evidence that the veteran's low back disorder 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for an 
extraschedular evaluation necessary at this time.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for a heart disorder, to 
include a chest disorder is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

New and material evidence having not been presented, the 
claim for service connection for a bilateral shoulder 
disorder is not reopened.

New and material evidence having been presented, a claim for 
service connection for bilateral pes planus is reopened and 
granted.

New and material evidence having been presented, a claim for 
service connection for bilateral hallux valgus is reopened 
and granted.

Entitlement to a rating in excess of 40 percent for scoliosis 
of the dorsal spine with lumbosacral sprain is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



